Guerry, J.
1. The description of the stolen property (hogs) contained in the indictment was sufficiently definite under the provisions of our Code, § 26-2610. Brown v. State, 44 Ga. 300 (2) ; Rivers v. State, 57 Ga. 28; Alderman v. State, 57 Ga. 367; Harvey v. State, 121 Ga. 590 (49 S. E. *554674); Geiger v. State, 21 Ga. App. 75 (93 S. E. 1027); Garrett v. State, 21 Ga. App. 801 (95 S. E. 301); Knight v. State, 25 Ga. App. 765 (105 S. E. 55) ; Hixon v. State, 35 Ga. App. 392 (133 S. E. 285); Bone v. State, 120 Ga. 867 (48 S. E. 356).
Decided October 25, 1938.
P. Z. Geer, for plaintiff in error.
2. The charge of the judge, quoted below, was not error as withdrawing from the jury their right to believe the defendant’s statement in preference to the sworn testimony, it appearing that the judge had theretofore given in charge the law as respects a defendant’s statement. “In all criminal cases the jury are made judges both of the law and the facts. The law of which they are the judges, however, is that law given them in charge by the court, and applying that law to the facts which they gather from the evidence and from the defendant’s statement will arrive at a proper and correct verdict.” Rouse v. State, 136 Ga. 356 (5) (71 S. E. 667) ; Vaughn v. State, 88 Ga. 731 (4) (16 S. E. 64); McTyier v. State, 91 Ga. 254 (7) (18 S. E. 140); Merritt v. State, 152 Ga. 405 (4) (110 S. E. 160); Batchelor v. State, 18 Ga. App. 756 (2) (90 S. E. 487).
3. The prosecutor testified to the loss of the hogs described in the indictment, about the date therein alleged. The defendant who lived near the prosecutor sold the hogs to a party in Richland, Georgia, some distance away, where he hauled them in a truck. He gave a fictitious name to the party purchasing the hogs. He made a confession to a witness that he stole the hogs. His defense was that he purchased the hogs from a named negro. This negro testified that he did not sell the hogs to the defendant. The jury settled the conflicts in the evidence and the defendant’s statement, and found the defendant guilty. In this they were supported by the evidence. No error of law appears; and therefore the judgment is

Affirmed.


Broyles, G. J., and MacIntyre, J., concur.